IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,865-01


EX PARTE MATHEW LLOYD PATTERSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 54,899 IN THE 72,865-01 DISTRICT COURT
FROM BRAZORIA COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was charged in a single indictment
and convicted of two counts of intoxication manslaughter and one count of intoxication assault. 
Applicant was sentenced to two years' imprisonment for each of the intoxication manslaughter
counts, and ten years probated for the intoxication assault count.  He did not appeal his conviction,
and there is no indication that his probation was ever revoked on the third count. 
	Applicant filed this writ of habeas corpus, alleging that he was denied due process, and that
he was subject to double jeopardy.  Applicant's claims are without merit.  However, because
Applicant's conviction in count three is not final for purposes of 11.07 habeas jurisdiction, his writ
is denied as to counts one and two, and dismissed as to count three.
 
Filed: November 4, 2009
Do not publish